Citation Nr: 1434583	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-08 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for chronic liver disease, to include as secondary to hepatitis.

4.  Entitlement to service connection for eye disability characterized as hypermetropia, presbyopia, astigmatism, and/or bilateral senile cataracts (claimed as vision loss), to include as secondary to service-connected type II diabetes mellitus.

5.  Entitlement to service connection for irritable bowel syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and an interpreter


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO granted service-connection for type II diabetes mellitus and assigned a 20 percent rating, effective October 9, 2007.  The RO also reopened the Veteran's claims for service connection for hepatitis and for chronic liver disease, but denied the underlying claims for service connection, on the merits, as well as denied service connection for eye disability and for irritable bowel syndrome.  In April 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

Because the Veteran has disagreed with the initial rating assigned following the award  of service connection for diabetes mellitus, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In January 2011, the Veteran (with the assistance of an interpreter) testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In December 2008, the RO denied service connection for an anxiety disorder and for bilateral upper extremity radiculopathy.  In March 2009, the Veteran filed a notice of disagreement (NOD), and a statement of the case (SOC) was issued in March 2010.  The Veteran did not perfect a timely appeal, and these issues are no longer before the Board for adjudication.  

In October 2011, the Board reopened claims for service connection for hepatitis and for chronic liver disease and remanded all claims captioned above to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a November 2012 supplemental SOC (SSOC)) and returned these matters  to the Board for further consideration.

In addition to the paper claims file, the Virtual VA paperless, electronic claims processing system contains additional VA outpatient treatment records through October 2012 that were considered by the RO in the November 2012 SSOC.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  Since the October 2007 effective date of the award of service connection, the Veteran's diabetes mellitus has been managed with restricted diet and more than one insulin injection per day with no episodes of hypoglycemia or ketoacidosis requiring hospitalization, no required restriction of strenuous activities, and visits to a diabetic care provider less than monthly.  

3.  There is no competent, probative evidence of any current hepatitis infection or chronic liver disorder, including cirrhosis.  

4.  The Veteran's diagnosed eye disorders, including  hypermetropia, presbyopia, astigmatism, and/or bilateral senile cataracts either do not constitute disabilities for which compensation is payable on any basis, or are not shown to be medically-related to service or service connected disability.

5. There is no competent , probative evidence of current irritable bowel syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).  

2.  The criteria for service connection for hepatitis are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for chronic liver disease, to include as secondary to hepatitis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for any eye disorder, characterized as hypermetropia, presbyopia, astigmatism, and/bilateral senile cataracts (claimed as vision loss), to include as secondary to service-connected type II diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

5.  The criteria for service connection for irritable bowel syndrome are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.   In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO, to include the AMC).   Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for diabetes mellitus, hepatitis, liver disease, vision loss, and irritable bowel syndrome, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the service connection on a secondary basis and assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the November 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, the reports of January 2008 and November 2011 VA examinations, and an October 2012 VA opinion.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with e various written statements provided by the Veteran and his representative.  The Board finds that no additional RO action to further develop the record is warranted.   

As for the January 2011 Board hearing, it is noted that a VLJ who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) t to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.  

During the Board  January 2011 hearing, the undersigned  identified  the issues on appeal.  Also, information was solicited regarding the Veteran's diabetes, hepatitis, liver, vision, and gastrointestinal disorders, the onset and severity of symptoms, and sources of diagnoses and treatment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, the hearing discussion revealed the need to obtain current VA outpatient treatment records and a current examination for diabetes-actions that the undersigned ordered in a subsequent remand.  The Board further finds that there has been substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the question for consideration is entitlement to a higher initial rating assigned following an  award  of service connection, evaluation of the medical evidence award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Diabetes mellitus warrants a 20 percent rating if management of the disease requires insulin and restricted diet, or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 
 
The Veteran sought treatment for dizziness and discomfort in the emergency room of a private hospital in August 2007.  The attending physician noted a high blood glucose measurement, diagnosed new onset diabetes mellitus, and prescribed insulin.  

The RO received the Veteran's claim for service connection for diabetes mellitus in October 2007. 

In January 2008, a VA physician noted a review of the claims file and the Veteran's reports of additional symptoms of excessive tiredness, polydipsia, and polyuria.  She noted that the Veteran had been admitted to a VA hospital for two weeks of treatment that included the use of oral medication and continued use of insulin on a decreasing dose regimen.  The Veteran was instructed to observe a restricted diet but had not experienced additional episodes of hypoglycemia or any episodes of ketoacidosis and was not restricted in any activities.  The Veteran reported some degradation of vision, and the physician noted peripheral edema but no other complications.  The Veteran reported that he was not able to continue his work tempo as an independent salesman because of a lack of stamina.  The physician determined that the Veteran's hypertension first manifested in 2003 and was not a complication of diabetes as it pre-existed the disease.  

The Veteran continued to receive follow-up treatment for diabetes at a VA clinic every three to four months and eye examinations every five to six months from 2008 through 2012.  His primary care physician often noted that the diabetes was not well controlled and adjusted the insulin dose and timing but did not order any restriction of activities.  Eye examiners diagnosed refractive error and insipient cataracts but did not diagnose diabetic retinopathy or attribute any vision deficits to diabetes.  

In July 2008, a VA physician diagnosed peripheral neuropathy of the bilateral lower extremities and erectile dysfunction, all secondary to diabetes.  In October 2008, the RO granted service connection and assigned ratings for bilateral peripheral neuropathy and erectile dysfunction, and these ratings and effective dates are not on appeal. 

During the January 2011 Board hearing, the Veteran testified that the diabetes had become more severe and was out of control.  He testified that he was no longer able to work, study, or drive an automobile because of fatigue and dizziness caused by episodes of elevated blood glucose.  However, he did offer to take the undersigned VLJ to the airport if needed.  In October 2011, the Board remanded the claim in part to obtain current VA outpatient treatment records and a current examination.  

In November 2011, a VA physician noted a review of the claims file and examined the Veteran. The physician noted that the Veteran's diabetes was managed by restricted diet and prescribed insulin injections more than once per day.  The Veteran visited his diabetes care provider less than twice monthly and had no episodes of hypoglycemia or ketoacidosis requiring hospitalization.  The Veteran reported that he measured his blood glucose twice daily but experienced weekly episodes of hypoglycemia that he described as dizziness, nausea, and cold sweats while exercising.  He reported that he stopped exercise and walking more than 15 minutes to avoid these episodes even though it would mean gaining weight.  The physician also noted previous diagnoses of diabetic nephropathy and peripheral vascular disease.  

Regarding the nephropathy, the RO noted that the Veteran was examined in September 2012, but the record of this examination is not in the paper or electronic claims file.  Nevertheless, the RO granted service connection and a 60 percent rating for diabetic nephropathy, effective July 31, 2012.  That rating and effective date are not on appeal.  

Regarding  peripheral vascular disease, the physician examined the Veteran's lower extremities and referred to testing obtained in January 2011 that showed scattered arterial wall calcifications in the left external iliac and right common femoral arteries with no significant stenosis and adequate distal arterial run off.  There was no measurement of ankle/brachial index.  The physician noted that the Veteran did not have varicose veins, aneurysm, fistula, Raynaud's disease, arteriosclerosis obliterans, thrombo-angilitis obliterans, or erthromelaligia.  Although the physician noted no claudication, she did note the Veteran's report of ischemic limb pain at rest.  

The Veteran continued to receive VA primary care for diabetes and for a mental health disorder through October 2012.  In May 2012, the Veteran reported that he was exercising on a stationary bicycle and doing pushups.  In July 2012, the Veteran reported that he experienced the episodes of dizziness and cold sweats at night.  His physician attributed the episodes to improper monitoring of blood glucose and insulin administered at bedtime.  In August and September, the Veteran reported that he wished to continue an active lifestyle rather than an increased regimen of medication and that he was keeping up a moderate level of physical activity.  On one occasion, his diabetes physician attributed the episodes of high blood glucose to the stress of mental health therapy sessions that decreased when the therapy was complete.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that an initial rating in excess of 20 percent for diabetes mellitus is not warranted at any time since the October 2007 effective date of the award of service connection. 

The record reflects that the Veteran's diabetes has been difficult to control, but has only required only a restricted diet and a well regimented program of insulin injections.  There is no medical directive to  restrict activities. The Board acknowledges the Veteran's testimony and statement to the o the November 2011 examiner that he self-imposed a reduction of activity and exercise, but there is no clinical evidence that this was directed by his physician as part of a required method of treatment.  Moreover, the Veteran's report is inconsistent with later lay evidence of exercise and moderate activity, and evidence indicating that the episodes experienced by the Veteran could be avoided by proper glucose measurements and use of insulin. 

Also, the Veteran has not been shown to experience hypoglycemia or ketoacidosis requiring hospitalization, or to visit his care provider two or more times per month.  Although the Veteran uses insulin more than once per day, which is a feature of the 100 percent rating, he does not meet the other requirements for that rating.  

Regarding his complications of diabetes, the Veteran has been granted service connection and separate ratings assigned for diabetic nephropathy, bilateral upper and lower extremity peripheral neuropathy, and erectile dysfunction.  Moreover, there is no other complication of diabetes to consider in the evaluation of the diabetes, itself.  As for peripheral vascular disease, the Board reviewed the potentially applicable diagnostic codes for diseases of the arteries and veins. 38 C.F.R. § 4.104, Diagnostic Codes 7101-7120 (2013).  As noted, hypertension was found by a VA examiner not to be secondary to diabetes, and the Veteran has not been diagnosed with any other specific forms of vascular disease.  Although the Veteran reported ischemic limb pain at rest which is a feature of the 100 percent rating for thrombo-angilitis obliterans, he did not meet the other required elements of this rating and was not diagnosed with that disease.  The Board finds that since an ankle/brachial index was not measured, clinicians determined that the January 2011 testing did not indicate that this additional test was required.  Subjectively, the test showed no distal arterial run off.  Therefore, the Board concludes that a compensable rating for peripheral vascular disease is not warranted under any analogous diagnostic code, and it must be considered a noncompensable part of the diabetic disease process.  

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point since the effective date of the award of service connection, the Veteran's diabetes mellitus has presented so exceptional or so unusual a picture as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.' Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board finds that schedular criteria are adequate to rate the Veteran's disability at all times pertinent to this appeal.  The criteria address the nature of the treatment regimen and incidence of acute exacerbations and provide for higher ratings for more rigorous or frequent treatment which is not indicated in the  lay or medical evidence of record.  The Veteran has been diagnosed with several complications and all except peripheral vascular disease have been awarded compensable ratings such that the combined rating for all aspects of the disease is 80 percent.  .  Neither the lay nor medical evidence shows any additional  manifestations warranting consideration in the evaluation of the Veteran's diabetes mellitus.    Notably, there is no evidence or allegation indicating that the schedular criteria are inadequate to rate the Veteran's diabetes.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board concludes that there is no   record supports assignment of a 20 percent but no higher rating for type II diabetes mellitus since the effective date of the grant of service connection for the disability.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for an initial 20 percent rating are met, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
   
III.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When certain chronic diseases manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This presumption is available for cirrhosis of the liver but not for hepatitis, eye disease or vision deficits, or irritable bowel syndrome.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
 Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Hepatitis, liver disease, eye disease, vision deficits, and irritable bowel syndrome are not among those diseases for which this presumption is available.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and(2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Considering the pertinent evidence in light of the governing legal authority, as explained below, the Board finds that each claim  must be denied.  

Notably, pertinent to each claim for service connection, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where competent, probative evidence does not establish that the Veteran has-or, establishes that the Veteran does not have-the  claimed disability  for which service connection is sought, there can be no valid claim for service connection-on any basis. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A. Hepatitis and Chronic Liver Disease

Service treatment records show that the Veteran was treated in Vietnam from June to September 1967 for symptoms of nausea, anorexia, abdominal pain, jaundice, and dark urine.  He was treated at battalion aid stations and an evacuation hospital and diagnosed with an unspecified form of hepatitis.  After four relapses, he was found fit for further duty and completed his tour in Vietnam.  In March 1968, the Veteran sought treatment again for abdominal pain that was similar to the pain he experienced in Vietnam.  No jaundice was present on this occasion and laboratory blood tests were normal.  The examiner diagnosed a possible mild hernia but not a recurrence of hepatitis or any liver disease.  The Veteran noted his history of hepatitis on a February 1968 discharge medical history questionnaire but the military physician note no residual symptoms or abnormalities.  

In June 1968, a VA physician did not review the service records but noted the Veteran's report of treatment for hepatitis in 1967 and that repeat liver function tests in February 1968 were abnormal.  The Veteran reported a good appetite, no gastrointestinal trouble, and only a loss of taste for cigarettes.  On examination, the physician noted no jaundice, abdominal tenderness, edema in the extremities, or stigmata of liver disease.  The physician noted only infectious hepatitis by history.  In October 1968, the RO denied service connection for infectious hepatitis because the examination showed no current disability.  

In April 1996, the Veteran petitioned to reopen the claim for service connection for hepatitis and for chronic liver disease.  He did not indicate the existence or sources of any current diagnosis.  In July 1996, a VA medical consultant requested an examination and medical opinion.  The Veteran failed to report for the examination, and the RO denied service connection for chronic liver disease.  

The RO received the Veteran's petition to reopen the claims in October 2007.  At this time, the Veteran identified the form of hepatitis as type B and liver disease as cirrhosis secondary to hepatitis.  The RO requested a VA medical examination and review of the record to determine whether the current claimed hepatitis B was related to the treatment in service and whether cirrhosis of the liver was secondary to hepatitis.  The physician noted a review of the claims file and that "during a recent admission to our center, he underwent blood test and liver sonogram. He was told he had hepatitis B and liver cirrhosis related to it."  The physician acknowledged the Veteran's service in Vietnam and noted the Veteran's report of high risk sexual practices but did not address the sanitation issues relevant to jungle service.  On examination, the physician did not observe manifestations of liver disease but noted the Veteran's report of fatigue, malaise, and intermittent abdominal pain.  A clinical abdominal examination, a computed tomography study, and serum liver function tests were all normal.  Hepatitis tests were negative for all forms of hepatitis including negative antibodies for exposure to hepatitis B and C.  The physician also included the results of hepatitis testing obtained in August 2007.  The tabulated results of this test as shown in the report is unclear but does show "positive H*" without association to a particular test.  The physician provided two opinions.  First, the physician noted, "Veteran's currently diagnosed hepatitis B (previous exposure without evidence of chronicity-negative HBSAG) is as likely as not related to the hepatitis noted in military service."  Second, the physician noted, "There is no evidence of liver cirrhosis in this examination.  Abdominal CT scan dated 1-14-08 reported with normal liver and liver fucntion test reported wnl."  The physician also noted that the abnormal sonogram was not related to hepatitis.     

VA outpatient treatment records from 2008 through 2012 are silent for any symptoms, diagnoses, or treatment for hepatitis or liver disease.  In April 2008, a VA gastrointestinal specialist examined the Veteran and noted that a hepatitis B infection had resolved with no evidence of liver disease.  

During a January 2011 Board hearing, the Veteran testified that he currently had an inactive hepatitis B infection and that testing showed high liver enzymes but that he did not have an actual diagnosed liver disease.  

In October 2012, the VA physician who examined the Veteran in January 2008 noted another review of the record and repeated her earlier opinions.  The physician noted that the "currently diagnosed hepatitis B" was related to the Veteran's report of unprotected sexual contact with multiple partners during his active duty service.  

The Board finds that service connection for hepatitis and chronic liver disease is not warranted because there is no competent medical evidence that the Veteran has either disease during the period of time covered by this appeal.  

The Board acknowledges the Veteran's report that he believed a positive test was obtained in February 1968 and that he was told by VA clinicians in August 2007 that he had hepatitis B.  However, the March 1968 record of examination and the clearly labelled test results quoted by the VA examiner in November 2011 show only negative test results for current hepatitis viral infection or antibodies indicating previous exposure.  Nevertheless, the physician in 2011 interpreted all the results and concluded that the Veteran was previously exposed to hepatitis B in service based on a test that showed the presence of antibodies but that the results showed no chronicity of the viral infection.  This opinion is consistent with all the primary care treatment records that list 41 separate on-going illnesses but are completely silent for any diagnosis or treatment of current hepatitis or cirrhosis of the liver.  The Board also acknowledges that the Veteran was told he had liver disease based on an August 2007 sonogram.  However, the VA physician in November 2011 reviewed a more detailed computed tomography scan and found that the Veteran's liver was normal with no disease.  The Board finds that the physician October 2012 referral to "Veterans currently diagnosed hepatitis B with chronic liver disease, as likely as not related, are related to his military service" warrants no probative weight because it is internally contradictory and appears only to repeat her previous opinion that one antibody test showed a previous but not current hepatitis infection.  Even if a hepatitis B test was positive for infection in August 2007, it preceded the receipt of the Veteran's claim for service connection in October 2007 and had resolved by January 2008.  

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the appellant and his representative; however, none of this evidence provides a basis for allowance of the claim.  As indicated above, the claims turn on the medical matters of current hepatitis infection and current liver disease.  Although the Board acknowledges the Veteran's lay statements, diagnoses for these diseases require clinical expertise and interpretation of testing and imaging by medical professionals.  

For all the foregoing reasons, the Board finds that the claim for service connection for hepatitis and chronic liver disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at 53-56.

B. Eye Disability

Service treatment records are silent for any symptoms, diagnoses, or treatment for an organic eye disorder or vision deficits.  Visual acuity was noted as 20/20 on a February 1968 discharge physical examination.  

Following the diagnosis of new onset diabetes mellitus, the Veteran underwent a VA eye examination in January 2008.  The examiner noted the recent diagnosis of diabetes and previous surgery to remove bilateral eyelid cysts.  The examiner noted refractive error from hypermetropia, astigmatism, and presbyopia, bilateral senile cataracts with good corrected visual acuity, suspect glaucoma, but no diabetic retinopathy.  The Veteran underwent eye examinations at intervals of approximately five to six months for the remainder of the period of this appeal through June 2012.  Although he required occasional refractive changes and additional eyelid surgery, all examiners noted no diabetic retinopathy.  

During his January 2011 Board hearing, the Veteran testified that he experienced visual shadows while hospitalized in August 2007 during treatment for new onset diabetes.  He stated that he was told that an optic nerve was inflamed but stated that his visual acuity returned to normal with a change of eyeglasses but that his endocrinologist always told him that he had diabetic retinopathy but he was not told of that diagnosis by eye examiners.  

The Board finds that service connection for eye disability characterized as hypermetropia, presbyopia, astigmatism, and/or bilateral senile cataracts (claimed as vision loss), to include as secondary to service-connected diabetes mellitus, type II is not warranted because the Veteran does not have an eye disability  caused or aggravated by active duty service.  The Veteran's bilateral eye cysts did not manifest in service or after service prior to 2007.  Otherwise, there is no competent medical evidence of an eye disorder that qualifies as a disability for VA purposes that is shown to be medically related to service or service conn.  Refractive error is not a disability.   38 C.F.R. § 3.303 (c).  Cataracts were found by the competent medical professionals to be caused by aging, and no diabetic complications such as retinopathy have been found.  Again, the Veteran is not competent to provide probative evidence, on the basis of his own lay assertions, as to whether he has eye disability for compensation purposes, or to opine as to medical etiology for any claimed eye problems.

For all the foregoing reasons, the Board finds that the claim for service connection for an eye disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.    See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Irritable Bowel Syndrome

Service treatment records showed that the Veteran was treated on one occasion in August 1966 for epigastric pain.  An upper gastrointestinal examination of the esophagus, stomach and duodenum was negative.  The Veteran experienced nausea during his recurrent hepatitis infections in June to September 1967, but there was no mention of a lower gastrointestinal disorder.  The Veteran did not identify chronic bowel discomfort on a February 1968 discharge physical examination medical history questionnaire, and the military examiner noted no abnormalities. 

A VA physician in June 1968 noted that the Veteran denied any gastric trouble.  The only digestive complaint was intolerance for alcohol and a loss of taste for cigarettes.  The physician noted no gastrointestinal symptomatology.  

In August 2007, the Veteran sought emergency treatment at a private hospital for dizziness and discomfort.  The attending physician noted the Veteran's report of a history of irritable bowel syndrome but no current symptoms of abdominal pain or diarrhea.  The emergency and immediate VA treatment focused on new onset diabetes. 

In April 2008, a VA gastrointestinal specialist noted the Veteran's report of episodes of diarrhea after the start of certain diabetes medication.  The primary care physician changed the medication.  The Veteran underwent a routine colonoscopy in October 2008 that was normal.  All subsequent VA outpatient treatment records are silent for any symptoms, diagnoses, or treatment for a lower gastrointestinal disorder.  Irritable bowel syndrome is not among the 41 listed ongoing illnesses.  

During the January 2011 Board hearing, the Veteran testified that he was treated shortly after recruit training for frequent diarrhea and again on several occasions during his service in Vietnam.  He stated that he first sought VA treatment in approximately 2007 and was prescribed an over-the-counter antacid medication.  He stated that his primary care physician told him that his current disorder was related to the treatment during active service.  

The Board finds that service connection for irritable bowel syndrome is not warranted because the Veteran does not have a current lower gastrointestinal disorder.  

Although the Veteran is competent to report on his observable gastrointestinal distress, his reports of a current diagnosis of irritable bowel syndrome and medical opinion that it first manifested in service are not credible because they are inconsistent with all recorded medical evidence.   Testing during active service in 1966 failed to show any pathology to explain one episode of epigastric pain.  Nausea present during his episodes of hepatitis was noted to be symptoms of that infection with no gastrointestinal symptoms reported by the Veteran or chronic abnormalities noted at the time of discharge or by a VA physician in1968.  The only mention of irritable bowel syndrome in any record was the Veteran's report of a history of this disorder to a private emergency room physician in 1987.  Subsequent consultations with a VA specialist showed a brief adverse reaction to a diabetes medication followed by a normal colonoscopy.  Although the Veteran is credible to report that he uses an over-the-counter antacid medication, his very detailed VA primary care records from 2008 to 2012 make no mention of irritable bowel syndrome or any on-going gastrointestinal treatment.  In view of the frequency of his primary care visits and the extensive list of ongoing illnesses, the Veteran had the opportunity on many occasions to report recurrent diarrhea or other gastrointestinal distress after having filed his claim for service connection for irritable bowel syndrome.  

The Veteran has not been provided a compensation and pension examination for irritable bowel syndrome.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).   Here, there is neither competent evidence of a current irritable bowel disability nor credible evidence of persistent or recurrent symptoms of a disability.  Moreover, following receipt of his claim in October 2007, the Veteran was examined by a gastrointestinal specialist and underwent thorough testing.  Therefore, an additional examination is not necessary to decide the claim.  

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the appellant and his representative; however, none of this evidence provides a basis for allowance of the claim.  As indicated above, the claim turns on the complex medical matter of current disability-here, requiring a medical diagnosis by a competent professional.  .  The Board considered the Veterans lay statements that he was told of a diagnosis, the Board finds that the statement is not credible because it is inconsistent with all clinical evidence provided by medical professionals including his attending physicians.  Notably, the Veteran's report of what a doctor purportedly told him does not constitute competent evidence to support the claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

For all the foregoing reasons, the Board finds that the claim for service connection for irritable bowel syndrome must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert, 1 Vet. App. at 53-5649 (1990).




(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 20 percent for type II diabetes mellitus is denied.

Service connection for hepatitis is denied.

Service connection for chronic liver disease, to include as secondary to hepatitis,
is denied.

Service connection for eye disability characterized as hypermetropia, presbyopia, astigmatism, and/or bilateral senile cataracts (claimed as vision loss), to include as secondary to service-connected type II diabetes mellitus,, is denied. 

Service connection for irritable bowel syndrome is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


